OPINION — AG — ** TRANSCRIPT — RIGHT — COSTS ** ANY IDEA THAT A DEFENDANT COULD REFUSE TO PAY FOR THE TAKING AND TRANSCRIBING OF THE TESTIMONY AND AT THE SAME TIME REFUSE "TO PROCEED OR PERMIT THE COURT TO PROCEED WITH THE EXAMINATION" SEEMS NOVEL INDEED. THE AUTHORITY OF A COURT TO PROCEED WITH AN EXAMINATION AND TAKING OF TESTIMONY IS NOT DEPENDENT UPON THE PERMISSION AND CONSENT OF THE DEFENDANT, AND WE AGREE THAT UNDER SUCH CIRCUMSTANCES THE COURT HAS FULL AUTHORITY TO PROCEED WITHOUT REGARD TO THE WISHES OF THE DEFENDANT.  (EQUAL PROTECTION, PAYMENT, INDIGENT, CRIMINAL) CITE: 22 O.S. 258 [22-258], 62 O.S. 323 [62-323] (SAM H. LATTIMORE)